United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 February 22, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-60500
                          Summary Calendar


OSCAR ELIZONDO,

                                    Petitioner,

versus

ALBERTO R. GONZALES, U.S. Attorney General,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A79 465 570
                        --------------------

Before REAVLEY, BARKSDALE and STEWART, Circuit Judges.

PER CURIAM:*

     The petitioner, Oscar Elizondo, seeks review of the Board of

Immigration Appeals (BIA) decision denying his application for

the cancellation of removal.   He argues that the BIA erred in

finding that his removal would not result in extreme hardship to

his parents.

     Because it involved the exercise of discretion, we lack

jurisdiction to review the BIA’s hardship determination.

See Rueda v. Ashcroft, 380 F.3d 831, 831 (5th Cir. 2004);



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-60500
                                 -2-

8 U.S.C. §§ 1229b(b) and 1252(a)(2)(B)(i).    Moreover, to the

extent Elizondo argues that we have jurisdiction to review the

BIA’s interpretation of INA § 213, 8 U.S.C. § 1183, because it is

a legal question not subject to the jurisdiction-stripping

provision of § 1252(a)(2)(B), see, 8 U.S.C. § 1252(a)(2)(D), his

claim is unexhausted, and we are therefore without jurisdiction

to consider that claim.    See Wang v. Ashcroft, 260 F.3d 448,

452-53 (5th Cir. 2001).    Accordingly, Elizondo’s petition for

review is dismissed for lack of jurisdiction.

     PETITION DISMISSED.